
	
		II
		110th CONGRESS
		2d Session
		S. 3320
		IN THE SENATE OF THE UNITED STATES
		
			July 23, 2008
			Mr. Dorgan (for himself,
			 Ms. Murkowski, Mr. Biden, Mr.
			 Domenici, Mr. Baucus,
			 Mr. Bingaman, Mr. Lieberman, Mr.
			 Kyl, Mr. Johnson,
			 Mr. Smith, Ms.
			 Cantwell, Mr. Thune, and
			 Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To amend the Indian Law Enforcement Reform Act, the
		  Indian Tribal Justice Act, the Indian Tribal Justice Technical and Legal
		  Assistance Act of 2000, and the Omnibus Crime Control and Safe Streets Act of
		  1968 to improve the prosecution of, and response to, crimes in Indian country,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Tribal Law and Order Act of
			 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings; purposes.
					Sec. 3. Definitions.
					TITLE I—Federal accountability and coordination
					Sec. 101. Office of Justice Services
				responsibilities.
					Sec. 102. Declination reports.
					Sec. 103. Prosecution of crimes in Indian country.
					Sec. 104. Administration.
					TITLE II—State accountability and coordination
					Sec. 201. State criminal jurisdiction and
				resources.
					Sec. 202. Incentives for State, tribal, and local law
				enforcement cooperation.
					TITLE III—Empowering tribal law enforcement agencies and tribal
				governments
					Sec. 301. Tribal police officers.
					Sec. 302. Drug enforcement in Indian country.
					Sec. 303. Access to national criminal information
				databases.
					Sec. 304. Tribal court sentencing authority.
					Sec. 305. Indian law and order commission.
					TITLE IV—Tribal justice systems
					Sec. 401. Indian alcohol and substance abuse.
					Sec. 402. Indian tribal justice; technical and legal
				assistance.
					Sec. 403. Tribal resources grant program.
					Sec. 404. Tribal jails program.
					Sec. 405. Tribal probation office liaison program.
					Sec. 406. Tribal youth program.
					TITLE V—Indian country crime data
					Sec. 501. Tracking of crimes committed in Indian
				country.
					Sec. 502. Grants to improve tribal data collection
				systems.
					Sec. 503. Criminal history record improvement
				program.
					TITLE VI—Domestic violence and sexual assault prosecution and
				prevention
					Sec. 601. Prisoner release and reentry.
					Sec. 602. Domestic and sexual violent offense
				training.
					Sec. 603. Testimony by Federal employees in cases of rape and
				sexual assault.
					Sec. 604. Coordination of Federal agencies.
					Sec. 605. Sexual assault protocol.
				
			2.Findings;
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the United States
			 has distinct legal, treaty, and trust obligations to provide for the public
			 safety of tribal communities;
				(2)several States
			 have been delegated or have accepted responsibility to provide for the public
			 safety of tribal communities within the borders of the States;
				(3)Congress and the
			 President have acknowledged that—
					(A)tribal law
			 enforcement officers are often the first responders to crimes on Indian
			 reservations; and
					(B)tribal justice
			 systems are ultimately the most appropriate institutions for maintaining law
			 and order in tribal communities;
					(4)less than 3,000
			 tribal and Federal law enforcement officers patrol more than 56,000,000 acres
			 of Indian country, which reflects less than 1/2 of the law
			 enforcement presence in comparable rural communities nationwide;
				(5)on many Indian
			 reservations, law enforcement officers respond to distress or emergency calls
			 without backup and travel to remote locations without adequate radio
			 communication or access to national crime information database systems;
				(6)the majority of
			 tribal detention facilities were constructed decades before the date of
			 enactment of this Act and must be or will soon need to be replaced, creating a
			 multibillion-dollar backlog in facility needs;
				(7)a number of
			 Indian country offenders face no consequences for minor crimes, and many such
			 offenders are released due to severe overcrowding in existing detention
			 facilities;
				(8)tribal
			 courts—
					(A)are the primary
			 arbiters of criminal and civil justice for actions arising in Indian country;
			 but
					(B)have been
			 historically underfunded;
					(9)tribal courts
			 have no criminal jurisdiction over non-Indian persons, and the sentencing
			 authority of tribal courts is limited to sentences of not more than 1 year of
			 imprisonment for Indian offenders, forcing tribal communities to rely solely on
			 the Federal Government and certain State governments for the prosecution
			 of—
					(A)misdemeanors
			 committed by non-Indian persons; and
					(B)all felony crimes
			 in Indian country;
					(10)a significant
			 percentage of cases referred to Federal agencies for prosecution of crimes
			 allegedly occurring in tribal communities are declined to be prosecuted;
				(11)the complicated
			 jurisdictional scheme that exists in Indian country—
					(A)has a significant
			 negative impact on the ability to provide public safety to Indian communities;
			 and
					(B)has been
			 increasingly exploited by criminals;
					(12)the violent
			 crime rate in Indian country is—
					(A)nearly twice the
			 national average; and
					(B)more than 20
			 times the national average on some Indian reservations;
					(13)(A)domestic and sexual
			 violence against Indian and Alaska Native women has reached epidemic
			 proportions;
					(B)34 percent of Indian and Alaska Native
			 women will be raped in their lifetimes; and
					(C)39 percent of Indian and Alaska Native
			 women will be subject to domestic violence;
					(14)the lack of
			 police presence and resources in Indian country has resulted in significant
			 delays in responding to victims' calls for assistance, which adversely affects
			 the collection of evidence needed to prosecute crimes, particularly crimes of
			 domestic and sexual violence;
				(15)alcohol and drug
			 abuse plays a role in more than 80 percent of crimes committed in tribal
			 communities;
				(16)the rate of
			 methamphetamine addiction in tribal communities is 3 times the national
			 average;
				(17)the Department
			 of Justice has reported that drug organizations have increasingly targeted
			 Indian country to produce and distribute methamphetamine, citing the limited
			 law enforcement presence and jurisdictional confusion as reasons for the
			 increased activity;
				(18)tribal
			 communities face significant increases in instances of domestic violence,
			 burglary, assault, and child abuse as a direct result of increased
			 methamphetamine use on Indian reservations;
				(19)(A)criminal jurisdiction
			 in Indian country is complex, and responsibility for Indian country law
			 enforcement is shared among Federal, tribal, and State authorities; and
					(B)that complexity requires a high degree
			 of commitment and cooperation from Federal and State officials that can be
			 difficult to establish;
					(20)agreements for
			 cooperation among certified tribal and State law enforcement officers have
			 proven to improve law enforcement in tribal communities; and
				(21)crime data is a
			 fundamental tool of law enforcement, but for decades the Bureau of Indian
			 Affairs and the Department of Justice have not been able to coordinate or
			 consistently report crime and prosecution rates in tribal communities.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to clarify the
			 responsibilities of Federal, State, tribal, and local governments with respect
			 to crimes committed in tribal communities;
				(2)to increase
			 coordination and communication among Federal, State, tribal, and local law
			 enforcement agencies;
				(3)to empower tribal
			 governments with the authority, resources, and information necessary to safely
			 and effectively provide for the safety of the public in tribal
			 communities;
				(4)to reduce the
			 prevalence of violent crime in tribal communities and to combat violence
			 against Indian and Alaska Native women;
				(5)to address and
			 prevent drug trafficking and reduce rates of alcohol and drug addiction in
			 Indian country; and
				(6)to increase and
			 standardize the collection of criminal data and the sharing of criminal history
			 information among Federal, State, and tribal officials responsible for
			 responding to and investigating crimes in tribal communities.
				3.Definitions
			(a)In
			 generalIn this Act:
				(1)Indian
			 countryThe term Indian country has the meaning
			 given the term in section 1151 of title 18, United States Code.
				(2)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 102 of the Federally Recognized Indian Tribe List Act of
			 1994 (25 U.S.C. 479a).
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(4)Tribal
			 governmentThe term tribal government means the
			 governing body of an Indian tribe.
				(b)Indian law
			 enforcement reform ActSection 2 of the Indian Law Enforcement
			 Reform Act (25 U.S.C. 2801) is amended by adding at the end the
			 following:
				
					(10)Tribal justice
				officialThe term tribal justice official
				means—
						(A)a tribal
				prosecutor;
						(B)a tribal law
				enforcement officer; or
						(C)any other person
				responsible for investigating or prosecuting an alleged criminal offense in
				tribal
				court.
						.
			IFederal
			 accountability and coordination
			101.Office of
			 Justice Services responsibilities
				(a)Additional
			 responsibilities of DivisionSection 3 of the Indian Law Enforcement
			 Reform Act (25 U.S.C. 2802) is amended—
					(1)in subsection
			 (c)—
						(A)in paragraph (8),
			 by striking and at the end;
						(B)in paragraph (9),
			 by striking the period at the end and inserting a semicolon; and
						(C)by adding at the
			 end the following:
							
								(10)communicating
				with tribal leaders, tribal community advocates, tribal justice officials, and
				residents of Indian land on a regular basis regarding public safety and justice
				concerns facing tribal communities;
								(11)conducting
				meaningful and timely consultation with tribal leaders and tribal justice
				officials in the development of regulatory policies and other actions that
				affect public safety and justice in Indian country;
								(12)providing
				technical assistance and training to tribal law enforcement officials to gain
				access and input authority to utilize the National Criminal Information Center
				and other national crime information databases pursuant to section 534 of title
				28, United States Code;
								(13)in coordination
				with the Attorney General pursuant to subsection (g) of section 302 of the
				Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3732),
				collecting, analyzing, and reporting data regarding Indian country crimes on an
				annual basis;
								(14)submitting to
				the Committee on Indian Affairs of the Senate and the Committee on Natural
				Resources of the House of Representatives, for each fiscal year, a detailed
				spending report regarding tribal public safety and justice programs that
				includes—
									(A)the number of
				employees and amounts spent by category, including a breakdown by position of
				direct Bureau and tribal government employees, for each of—
										(i)criminal
				investigators;
										(ii)uniform
				police;
										(iii)dispatchers;
										(iv)detention
				officers; and
										(v)executive
				personnel, including special agents in charge, and directors and deputies of
				various offices in the Office of Justice Services;
										(B)an itemized list
				of spending by the Secretary on law enforcement and corrections personnel,
				vehicles, related transportation costs, equipment, inmate transportation costs,
				inmate transfer costs, improvement and repair of facilities, personnel
				transfers, detailees and costs related to their details, emergency events,
				public safety and justice communications and technology costs, and other public
				safety and justice-related expenses;
									(C)a list of, and
				relevant details regarding, the unmet staffing needs of law enforcement and
				corrections personnel at tribal and Bureau of Indian Affairs police departments
				and corrections facilities, the backlog in corrections facilities, public
				safety and justice communications and technology needs, and other public safety
				and justice-related needs; and
									(D)the formula,
				priority list or other methodology used to determine the method of disbursement
				of funds for the public safety and justice programs of the Office of Justice
				Services;
									(15)submitting to
				Congress, for each fiscal year, a report summarizing the technical assistance,
				training, and other support provided to tribal law enforcement and corrections
				agencies that operate relevant programs pursuant to self-determination
				contracts or self-governance compacts with the Bureau of Indian Affairs;
				and
								(16)promulgating
				regulations to carry out this Act, and routinely reviewing and updating, as
				necessary, the regulations contained in subchapter B of title 25, Code of
				Federal Regulations (or successor
				regulations).
								;
				and
						(2)by adding at the
			 end the following:
						
							(d)Long-term plan
				for tribal detention programsNot later than 1 year after the
				date of enactment of this subsection, the Secretary, acting through the Bureau,
				in coordination with the Department of Justice and in consultation with tribal
				leaders, tribal law enforcement officers, and tribal corrections officials,
				shall submit to Congress a long-term plan to address incarceration in Indian
				country, including a description of—
								(1)proposed
				activities for the construction of detention facilities (including regional
				facilities) on Indian land;
								(2)proposed
				activities for the construction of additional Federal detention facilities on
				Indian land;
								(3)proposed
				activities for contracting with State and local detention centers, upon
				approval of affected tribal governments;
								(4)proposed
				activities for alternatives to incarceration, developed in cooperation with
				tribal court systems; and
								(5)other such
				alternatives to incarceration as the Secretary, in coordination with the Bureau
				and in consultation with tribal representatives, determines to be
				necessary.
								.
					(b)Law enforcement
			 authoritySection 4 of the Indian Law Enforcement Reform Act (25
			 U.S.C. 2803) is amended—
					(1)in paragraph
			 (2)(A), by striking ), or and inserting or offenses
			 committed on Federal property processed by the Central Violations Bureau);
			 or; and
					(2)in paragraph (3),
			 by striking subparagraphs (A) through (C) and inserting the following:
						
							(A)the offense is
				committed in the presence of the employee; or
							(B)the offense is a
				Federal crime and the employee has reasonable grounds to believe that the
				person to be arrested has committed, or is committing, the
				crime;
							.
					102.Declination
			 reportsSection 10 of the
			 Indian Law Enforcement Reform Act (25 U.S.C. 2809) is amended by striking
			 subsections (a) through (d) and inserting the following:
				
					(a)Reports
						(1)Law enforcement
				officialsSubject to subsection (d), if a law enforcement officer
				or employee of any Federal department or agency declines to initiate an
				investigation of an alleged violation of Federal law in Indian country, or
				terminates such an investigation without referral for prosecution, the officer
				or employee shall—
							(A)submit to the
				appropriate tribal justice officials a report describing each reason why a case
				was not opened or an investigation was declined or terminated; and
							(B)submit to the
				Office of Indian Country Crime relevant information regarding all declinations
				of alleged violations of Federal law in Indian country, including—
								(i)the type of crime
				alleged;
								(ii)the status of
				the accused as an Indian or non-Indian;
								(iii)the status of
				the victim as an Indian; and
								(iv)the reason for
				declining to initiate, open, or terminate the investigation.
								(2)United States
				AttorneysSubject to subsection (d), if a United States Attorney
				declines to prosecute, or acts to terminate prosecution of, an alleged
				violation of Federal law in Indian country referred for prosecution by a law
				enforcement officer or employee of a Federal department or agency or other law
				enforcement officer authorized to enforce Federal law, the United States
				Attorney shall—
							(A)coordinate and
				communicate with the appropriate tribal justice official, sufficiently in
				advance of the tribal statute of limitations, reasonable details regarding the
				case to permit the tribal prosecutor to pursue the case in tribal court;
				and
							(B)submit to the
				Office of Indian Country Crime and the appropriate tribal justice official
				relevant information regarding all declinations of alleged violations of
				Federal law in Indian country, including—
								(i)the type of crime
				alleged;
								(ii)the status of
				the accused as an Indian or non-Indian;
								(iii)the status of
				the victim as an Indian; and
								(iv)the reason for
				the determination to decline or terminate the prosecution.
								(b)Maintenance of
				records
						(1)In
				generalThe Director of the Office of Indian Country Crime shall
				establish and maintain a compilation of information received under paragraph
				(1) or (2) of subsection (a) relating to declinations.
						(2)Availability to
				CongressEach compilation under paragraph (1) shall be made
				available to Congress on an annual basis.
						(c)Inclusion of
				case filesA report submitted to the appropriate tribal justice
				officials under paragraph (1) or (2) of subsection (a) may include the case
				file, including evidence collected and statements taken that could support an
				investigation or prosecution by the appropriate tribal justice
				officials.
					(d)Effect of
				section
						(1)In
				generalNothing in this section requires any Federal agency or
				official to transfer or disclose any confidential or privileged communication,
				information, or source to an official of any Indian tribe.
						(2)Federal Rules
				of Criminal ProcedureRule 6 of the Federal Rules of Criminal
				Procedure shall apply to this section.
						(3)RegulationsEach
				Federal agency required to submit a report pursuant to this section shall
				adopt, by regulation, standards for the protection of confidential or
				privileged communications, information, and sources under paragraph
				(1).
						.
			103.Prosecution of
			 crimes in Indian country
				(a)Appointment of
			 special prosecutorsSection 543(a) of title 28, United States
			 Code, is amended by inserting before the period at the end the following:
			 , including the appointment of qualified tribal prosecutors and other
			 qualified attorneys to assist in prosecuting Federal offenses committed in
			 Indian country.
				(b)Tribal
			 liaisonsThe Indian Law Enforcement Reform Act (25 U.S.C. 2801 et
			 seq.) is amended by adding at the end the following:
					
						11.Assistant
				United States Attorney tribal liaisons
							(a)AppointmentEach
				United States Attorney the district of which includes Indian country shall
				appoint not less than 1 assistant United States Attorney to serve as a tribal
				liaison for the district.
							(b)DutiesA
				tribal liaison shall be responsible for the following activities in the
				district of the tribal liaison:
								(1)Coordinating the
				prosecution of Federal crimes that occur in Indian country.
								(2)Developing
				multidisciplinary teams to combat child abuse and domestic and sexual violence
				offenses against Indians.
								(3)Developing
				working relationships and maintaining communication with tribal leaders, tribal
				community advocates, and tribal justice officials to gather information from,
				and share appropriate information with, tribal justice officials.
								(4)Coordinating with
				tribal prosecutors in cases in which a tribal government has concurrent
				jurisdiction over an alleged crime, in advance of the expiration of any
				applicable statute of limitation.
								(5)Providing
				technical assistance and training regarding evidence gathering techniques to
				tribal justice officials and other individuals and entities that are
				instrumental to responding to Indian country crimes.
								(6)Conducting
				training sessions and seminars to certify special law enforcement commissions
				to tribal justice officials and other individuals and entities responsible for
				responding to Indian country crimes.
								(7)Coordinating with
				the Office of Indian Country Crime, as necessary.
								(8)Conducting such
				other activities to address and prevent violent crime in Indian country as the
				applicable United States Attorney determines to be appropriate.
								(c)Sense of
				Congress regarding evaluations of tribal liaisons
								(1)FindingsCongress
				finds that—
									(A)many tribal
				communities rely solely on United States Attorneys offices to prosecute felony
				and misdemeanor crimes occurring on Indian land; and
									(B)tribal liaisons
				have dual obligations of—
										(i)coordinating
				prosecutions of Indian country crime; and
										(ii)developing
				relationships with tribal communities and serving as a link between tribal
				communities and the Federal justice process.
										(2)Sense of
				CongressIt is the sense of Congress that the Attorney General
				should—
									(A)take all
				appropriate actions to encourage the aggressive prosecution of all crimes
				committed in Indian country; and
									(B)when appropriate,
				take into consideration the dual responsibilities of tribal liaisons described
				in paragraph (1)(B) in evaluating the performance of the tribal
				liaisons.
									(d)Enhanced
				prosecution of minor crimesEach United States Attorney serving a
				district that includes Indian country is authorized and encouraged—
								(1)to appoint
				Special Assistant United States Attorneys pursuant to section 543(a) of title
				28, United States Code, to prosecute crimes in Indian country as necessary to
				improve the administration of justice, and particularly when—
									(A)the crime rate
				exceeds the national average crime rate; or
									(B)the rate at which
				criminal offenses are declined to be prosecuted exceeds the national average
				rate;
									(2)to coordinate
				with applicable United States magistrate and district courts—
									(A)to ensure the
				provision of docket time for prosecutions of Indian country crimes; and
									(B)to hold trials
				and other proceedings in Indian country, as appropriate;
									(3)to provide to
				appointed Special Assistant United States Attorneys appropriate training,
				supervision, and staff support; and
								(4)if an agreement
				is entered into with a Federal court pursuant to paragraph (2), to provide
				technical and other assistance to tribal governments and tribal court systems
				to ensure the success of the program under this
				subsection.
								.
				104.Administration
				(a)Office of
			 Tribal Justice
					(1)DefinitionsSection
			 4 of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 (25
			 U.S.C. 3653) is amended—
						(A)by redesignating
			 paragraphs (2) through (7) as paragraphs (3) through (8), respectively;
			 and
						(B)by inserting
			 after paragraph (1) the following:
							
								(2)DirectorThe
				term Director means the Director of the Office of Tribal
				Justice.
								.
						(2)StatusTitle
			 I of the Indian Tribal Justice Technical and Legal Assistance Act of 2000 is
			 amended—
						(A)by redesignating
			 section 106 (25 U.S.C. 3666) as section 107; and
						(B)by inserting
			 after section 105 (25 U.S.C. 3665) the following:
							
								106.Office of
				Tribal Justice
									(a)In
				generalNot later than 90 days after the date of enactment of the
				Tribal Law and Order Act of
				2008, the Attorney General shall modify the status of the Office
				of Tribal Justice as the Attorney General determines to be necessary to
				establish the Office of Tribal Justice as a permanent division of the
				Department.
									(b)Personnel and
				fundingThe Attorney General shall provide to the Office of
				Tribal Justice such personnel and funds as are necessary to establish the
				Office of Tribal Justice as a division of the Department under subsection
				(a).
									(c)Additional
				dutiesIn addition to the duties of the Office of Tribal Justice
				in effect on the day before the date of enactment of the
				Tribal Law and Order Act of
				2008, the Office of Tribal Justice shall—
										(1)serve as the
				program and legal policy advisor to the Attorney General with respect to the
				treaty and trust relationship between the United States and Indian
				tribes;
										(2)serve as the
				point of contact for federally recognized tribal governments and tribal
				organizations with respect to questions and comments regarding policies and
				programs of the Department and issues relating to public safety and justice in
				Indian country; and
										(3)coordinate with
				other bureaus, agencies, offices, and divisions within the Department of
				Justice to ensure that each component has an accountable process to ensure
				meaningful and timely consultation with tribal leaders in the development of
				regulatory policies and other actions with tribal
				implications.
										.
						(b)Office of
			 Indian Country CrimeThe Indian Law Enforcement Reform Act (25
			 U.S.C. 2801 et seq.) (as amended by section 103(b)) is amended by adding at the
			 end the following:
					
						12.Office of
				Indian Country Crime
							(a)EstablishmentThere
				is established in the criminal division of the Department of Justice an office,
				to be known as the Office of Indian Country Crime.
							(b)DutiesThe
				Office of Indian Country Crime shall—
								(1)develop, enforce,
				and administer the application of Federal criminal laws applicable in Indian
				country;
								(2)coordinate with
				the United States Attorneys that have authority to prosecute crimes in Indian
				country;
								(3)coordinate
				prosecutions of crimes of national significance in Indian country, as
				determined by the Attorney General;
								(4)develop and
				implement criminal enforcement policies for United States Attorneys and
				investigators of Federal crimes regarding cases arising in Indian country;
				and
								(5)submit to the
				Committee on Indian Affairs of the Senate and the Committee on Natural
				Resources of the House of Representatives annual reports describing the
				prosecution and declination rates of cases involving alleged crimes in Indian
				country referred to United States Attorneys.
								(c)Deputy
				Assistant Attorney General
								(1)AppointmentThe
				Attorney General shall appoint a Deputy Assistant Attorney General for Indian
				Country Crime.
								(2)DutiesThe
				Deputy Assistant Attorney General for Indian Country Crime shall—
									(A)serve as the head
				of the Office of Indian Country Crime;
									(B)serve as a point
				of contact to United State Attorneys serving districts including Indian
				country, tribal liaisons, tribal governments, and other Federal, State, and
				local law enforcement agencies regarding issues affecting the prosecution of
				crime in Indian country; and
									(C)carry out such
				other duties as the Attorney General may
				prescribe.
									.
				IIState
			 accountability and coordination
			201.State criminal
			 jurisdiction and resources
				(a)Concurrent
			 authority of United StatesSection 401(a) of Public Law 90–284
			 (25 U.S.C. 1321(a)) is amended—
					(1)by striking the
			 section designation and heading and all that follows through The consent
			 of the United States and inserting the following:
						
							401.Assumption by
				State of criminal jurisdiction
								(a)Consent of
				United States
									(1)In
				generalThe consent of the United
				States
									;
				and
					(2)by adding at the
			 end the following:
						
							(2)Concurrent
				jurisdictionAt the request of an Indian tribe, and after
				consultation with the Attorney General, the United States shall maintain
				concurrent jurisdiction to prosecute violations of sections 1152 and 1153 of
				title 18, United States Code, within the Indian country of the Indian
				tribe.
							.
					(b)Applicable
			 lawSection 1162 of title 18, United States Code, is amended by
			 striking subsection (c) and inserting the following:
					
						(c)Applicable
				lawAt the request of an Indian tribe, and after consultation
				with the Attorney General—
							(1)sections 1152 and
				1153 of this title shall remain in effect in the areas of the Indian country of
				the Indian tribe; and
							(2)jurisdiction over
				those areas shall be concurrent among the Federal Government and State and
				tribal
				governments.
							.
				202.Incentives for
			 State, tribal, and local law enforcement cooperation
				(a)Establishment
			 of cooperative assistance programThe Attorney General may
			 provide grants, technical assistance, and other assistance to State, tribal,
			 and local governments that enter into cooperative agreements, including
			 agreements relating to mutual aid, hot pursuit of suspects, and
			 cross-deputization for the purposes of—
					(1)improving law
			 enforcement effectiveness; and
					(2)reducing crime in
			 Indian country and nearby communities.
					(b)Program
			 plans
					(1)In
			 generalTo be eligible to receive assistance under this section,
			 a group composed of not less than 1 of each of a tribal government and a State
			 or local government shall jointly develop and submit to the Attorney General a
			 plan for a program to achieve the purpose described in subsection (a).
					(2)Plan
			 requirementsA joint program plan under paragraph (1) shall
			 include a description of—
						(A)the proposed
			 cooperative tribal and State or local law enforcement program for which funding
			 is sought, including information on the population and each geographic area to
			 be served by the program;
						(B)the need of the
			 proposed program for funding under this section, the amount of funding
			 requested, and the proposed use of funds, subject to the requirements listed in
			 subsection (c);
						(C)the unit of
			 government that will administer any assistance received under this section, and
			 the method by which the assistance will be distributed;
						(D)the types of law
			 enforcement services to be performed on each applicable Indian reservation and
			 the individuals and entities that will perform those services;
						(E)the individual or
			 group of individuals who will exercise daily supervision and control over law
			 enforcement officers participating in the program;
						(F)the method by
			 which local and tribal government input with respect to the planning and
			 implementation of the program will be ensured;
						(G)the policies of
			 the program regarding mutual aid, hot pursuit of suspects, deputization,
			 training, and insurance of applicable law enforcement officers;
						(H)the recordkeeping
			 procedures and types of data to be collected pursuant to the program;
			 and
						(I)other information
			 that the Attorney General determines to be relevant.
						(c)Permissible
			 uses of fundsAn eligible entity that receives a grant under this
			 section may use the grant, in accordance with the program plan described in
			 subsection (b)—
					(1)to hire and train
			 new career tribal, State, or local law enforcement officers, or to make
			 overtime payments for current law enforcement officers, that are or will be
			 dedicated to—
						(A)policing tribal
			 land and nearby lands; and
						(B)investigating
			 alleged crimes on those lands;
						(2)procure
			 equipment, technology, or support systems to be used to investigate crimes and
			 share information between tribal, State, and local law enforcement agencies;
			 or
					(3)for any other
			 uses that the Attorney General determines will meet the purposes described in
			 subsection (a).
					(d)Factors for
			 considerationIn determining whether to approve a joint program
			 plan submitted under subsection (b) and, on approval, the amount of assistance
			 to provide to the program, the Attorney General shall take into consideration
			 the following factors:
					(1)The size and
			 population of each Indian reservation and nearby community proposed to be
			 served by the program.
					(2)The complexity of
			 the law enforcement problems proposed to be addressed by the program.
					(3)The range of
			 services proposed to be provided by the program.
					(4)The proposed
			 improvements the program will make regarding law enforcement cooperation beyond
			 existing levels of cooperation.
					(5)The crime rates
			 of the tribal and nearby communities.
					(6)The available
			 resources of each entity applying for a grant under this section for dedication
			 to public safety in the respective jurisdictions of the entities.
					(e)Annual
			 reportsTo be eligible to renew or extend a grant under this
			 section, a group described in subsection (b)(1) shall submit to the Attorney
			 General, together with the joint program plan under subsection (b), a report
			 describing the law enforcement activities carried out pursuant to the program
			 during the preceding fiscal year, including the success of the activities,
			 including any increase in arrests or prosecutions.
				(f)Reports by
			 Attorney GeneralNot later than January 15 of each applicable
			 fiscal year, the Attorney General shall submit to the Committee on Indian
			 Affairs of the Senate and the Committee on Natural Resources of the House of
			 Representatives a report describing the law enforcement programs carried out
			 using assistance provided under this section during the preceding fiscal year,
			 including the success of the programs.
				(g)Technical
			 assistanceOn receipt of a request from a group composed of not
			 less than 1 tribal government and 1 State or local government, the Attorney
			 General shall provide technical assistance to the group to develop successful
			 cooperative relationships that effectively combat crime in Indian country and
			 nearby communities.
				(h)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section for each of fiscal years 2009
			 through 2015.
				IIIEmpowering
			 tribal law enforcement agencies and tribal governments
			301.Tribal police
			 officers
				(a)Flexibility in
			 training law enforcement officers serving indian countrySection
			 3(e) of the Indian Law Enforcement Reform Act (25 U.S.C. 2802(e)) is
			 amended—
					(1)in paragraph
			 (1)—
						(A)by striking
			 (e)(1) The Secretary and inserting the following:
							
								(e)Standards of
				education and experience and classification of positions
									(1)Standards of
				education and experience
										(A)In
				generalThe Secretary
										;
				and
						(B)by adding at the
			 end the following:
							
								(B)TrainingThe
				training standards established under subparagraph (A) shall permit law
				enforcement personnel of the Division of Law Enforcement Services or an Indian
				tribe to obtain training at a State or tribal police academy, a local or tribal
				community college, or another training academy that meets the National Peace
				Officer Standards of Training.
								;
				and
						(2)in paragraph (3),
			 by striking Agencies and inserting
			 agencies.
					(b)Special law
			 enforcement commissionsSection 5 of the Indian Law Enforcement
			 Reform Act (25 U.S.C. 2804) is amended by striking the section heading and all
			 that follows through subsection (e) and inserting the following:
					
						5.Special law
				enforcement commissions
							(a)Agreements
								(1)Encouraged
				implementation of agreementsThe Secretary is authorized and
				encouraged to enter into agreements for the use (with or without reimbursement)
				of personnel and facilities of Federal, tribal, State, or other government
				agencies to assist in the enforcement or administration in Indian country of
				Federal law or the laws of an Indian tribe that authorizes the Secretary to
				enforce tribal law.
								(2)Certain
				activitiesPursuant to an agreement described in paragraph (1),
				the Secretary shall authorize the law enforcement officers of any applicable
				government agency to carry out any activity authorized under section 4.
								(3)RequirementAn
				agreement under paragraph (1) shall be in accordance with any applicable
				agreement between the Secretary and the Attorney General.
								(b)Program
				enhancement
								(1)Training
				sessions in Indian country
									(A)In
				generalThe Secretary (or a designee) and the Attorney General
				(or a designee) shall develop a plan to enhance the certification and provision
				of special law enforcement commissions to tribal law enforcement officials,
				and, subject to subsection (d), State and local law enforcement officials,
				pursuant to this section.
									(B)InclusionsThe
				plan under subparagraph (A) shall include the hosting of regional training
				sessions in Indian country, not less frequently than biannually, to educate and
				certify candidates for the special commissions.
									(2)Memoranda of
				agreement
									(A)In
				generalNot later than 180 days after the date of enactment of
				the Tribal Law and Order Act of
				2008, the Secretary, in consultation with Indian tribes and
				tribal law enforcement agencies, shall develop minimum requirements to be
				included in special law enforcement commission agreements pursuant to this
				section.
									(B)AgreementNot
				later than 60 days after the date on which the Secretary determines that all
				applicable requirements under subparagraph (A) are met, the Secretary shall
				offer to enter into a special law enforcement commission agreement with the
				applicable Indian tribe.
									(c)Limitation on
				use of certain personnel
								(1)ConsultationThe
				Secretary shall consult with each affected Indian tribe before entering into
				any agreement under subsection (a) with a non-Federal agency that will provide
				personnel for use in any area under the jurisdiction of the Indian
				tribes.
								(2)ProhibitionThe
				Secretary shall not use the personnel of a non-Federal agency under this
				section in an area of Indian country if the Indian tribe with jurisdiction over
				that area has adopted a resolution objecting to the use of personnel of the
				non-Federal agency.
								(d)Coordination by
				Federal agenciesNotwithstanding section 1535 of title 31, United
				States Code, the head of a Federal agency with law enforcement personnel or
				facilities shall coordinate and, as needed, enter into agreements (with or
				without reimbursement) with the Secretary under subsection (a).
							(e)Encouragement
				of other Federal agency headsCongress encourages the head of
				each Federal agency with law enforcement personnel or facilities to enter into
				agreements (with or without reimbursement) with an Indian tribe relating
				to—
								(1)the law
				enforcement authority of the Indian tribe;
								(2)the
				administration of Federal or tribal criminal law; and
								(3)the conduct of
				investigations, the sharing of information and training techniques, and the
				provisions of other related technical assistance to prevent and prosecute
				violations of Federal or tribal criminal law in Indian
				country.
								.
				302.Drug
			 enforcement in Indian country
				(a)Education and
			 research programsSection 502 of the Controlled Substances Act
			 (21 U.S.C. 872) is amended in subsections (a)(1) and (c), by inserting
			 tribal, after State, each place it
			 appears.
				(b)Public-private
			 education programSection 503 of the Comprehensive
			 Methamphetamine Control Act of 1996 (21 U.S.C. 872a) is amended—
					(1)in subsection
			 (a), by inserting tribal, after State,;
			 and
					(2)in subsection
			 (b)(2), by inserting , tribal, after
			 State.
					(c)Cooperative
			 arrangementsSection 503 of the Controlled Substances Act (21
			 U.S.C. 873) is amended—
					(1)in subsection
			 (a)—
						(A)by inserting
			 tribal, after State, each place it appears;
			 and
						(B)in paragraphs (6)
			 and (7), by inserting , tribal, after State each
			 place it appears; and
						(2)in subsection
			 (d)(1), by inserting , tribal, after
			 State.
					(d)Powers of
			 enforcement personnelSection 508(a) of the Controlled Substances
			 Act (21 U.S.C. 878(a)) is amended in the matter preceding paragraph (1) by
			 inserting , tribal, after State.
				303.Access to
			 national criminal information databases
				(a)Access to
			 national criminal information databasesSection 534 of title 28,
			 United States Code, is amended—
					(1)in subsection
			 (a)(4), by inserting Indian tribes, after the
			 States,;
					(2)by striking
			 subsection (d) and inserting the following:
						
							(d)Indian law
				enforcement agenciesThe Attorney General shall permit tribal and
				Bureau of Indian Affairs law enforcement agencies—
								(1)to directly
				access and enter information into Federal criminal information databases;
				and
								(2)to directly
				obtain information from the databases.
								;
				and
					(3)in subsection
			 (f)(2), in the matter preceding subparagraph (A), by inserting ,
			 tribal, after Federal.
					(b)Requirement
					(1)In
			 generalThe Attorney General shall ensure that tribal law
			 enforcement officials that meet applicable Federal or State requirements have
			 access to national crime information databases.
					(2)SanctionsFor
			 purpose of sanctions for noncompliance with requirements of, or misuse of,
			 national crime information databases and information obtained from those
			 databases, a tribal law enforcement agency or official shall be treated as
			 Federal law enforcement agency or official.
					304.Tribal court
			 sentencing authoritySection
			 202 of Public Law 90–284 (25 U.S.C. 1302) is amended—
				(1)in the matter
			 preceding paragraph (1), by striking No Indian tribe and
			 inserting the following:
					
						(a)In
				generalNo Indian
				tribe
						;
				(2)in paragraph (7)
			 of subsection (a) (as designated by paragraph (1)), by striking and a
			 fine and inserting or a fine; and
				(3)by adding at the
			 end the following:
					
						(b)Tribal courts
				and prisoners
							(1)In
				generalNotwithstanding paragraph (7) of subsection (a) and in
				addition to the limitations described in the other paragraphs of that
				subsection, no Indian tribe, in exercising any power of self-government
				involving a criminal trial that subjects a defendant to more than 1 year
				imprisonment for any single offense, may—
								(A)deny any person
				in such a criminal proceeding the assistance of defense counsel;
								(B)require excessive
				bail, impose an excessive fine, inflict a cruel or unusual punishment, or
				impose for conviction of a single offense any penalty or punishment greater
				than imprisonment for a term of 3 years or a fine of $15,000, or both;
				or
								(C)deny any person
				in such a criminal proceeding the due process of law.
								(2)AuthorityAn
				Indian tribe exercising authority pursuant to this subsection shall require
				that each judge presiding over an applicable criminal case is licensed to
				practice law in any jurisdiction in the United States.
							(3)SentencesA
				tribal court acting pursuant to paragraph (1) may require a convicted
				offender—
								(A)to serve the
				sentence—
									(i)in a tribal
				correctional center that has been approved by the Bureau of Indian Affairs for
				long-term incarceration, in accordance with guidelines developed by the Bureau
				of Indian Affairs, in consultation with Indian tribes;
									(ii)in the nearest
				appropriate Federal facility, at the expense of the United States pursuant to a
				memorandum of agreement with Bureau of Prisons in accordance with paragraph
				(4);
									(iii)in a State or
				local government-approved detention or correctional center pursuant to an
				agreement between the Indian tribe and the State or local government; or
									(iv)subject to
				paragraph (1), in an alternative rehabilitation center of an Indian tribe;
				or
									(B)to serve another
				alternative form of punishment, as determined by the tribal court judge
				pursuant to tribal law.
								(4)Memoranda of
				agreementA memorandum of agreement between an Indian tribe and
				the Bureau of Prisons under paragraph (2)(A)(ii)—
								(A)shall acknowledge
				that the United States will incur all costs involved, including the costs of
				transfer, housing, medical care, rehabilitation, and reentry of transferred
				prisoners;
								(B)shall limit the
				transfer of prisoners to prisoners convicted in tribal court of violent crimes,
				crimes involving sexual abuse, and serious drug offenses, as determined by the
				Bureau of Prisons, in consultation with tribal governments, by
				regulation;
								(C)shall not affect
				the jurisdiction, power of self-government, or any other authority of an Indian
				tribe over the territory or members of the Indian tribe;
								(D)shall contain
				such other requirements as the Bureau of Prisons, in consultation with the
				Bureau of Indian Affairs and tribal governments, may determine, by regulation;
				and
								(E)shall be executed
				and carried out not later than 180 days after the date on which the applicable
				Indian tribe first contacts the Bureau of Prisons to accept a transfer of a
				tribal court offender pursuant to this subsection.
								(c)Effect of
				sectionNothing in this section affects the obligation of the
				United States, or any State government that has been delegated authority by the
				United States, to investigate and prosecute any criminal violation in Indian
				country.
						.
				305.Indian law and
			 order commission
				(a)EstablishmentThere
			 is established a commission to be known as the Indian Law and Order Commission
			 (referred to in this section as the Commission).
				(b)Membership
					(1)In
			 generalThe Commission shall be composed of 9 members, of
			 whom—
						(A)3 shall be
			 appointed by the President, in consultation with—
							(i)the
			 Attorney General; and
							(ii)the Secretary of
			 the Interior;
							(B)2 shall be
			 appointed by the majority leader of the Senate, in consultation with the
			 Chairperson of the Committee on Indian Affairs of the Senate;
						(C)1 shall be
			 appointed by the minority leader of the Senate, in consultation with the Vice
			 Chairperson of the Committee on Indian Affairs of the Senate;
						(D)2 shall be
			 appointed by the Speaker of the House of Representatives, in consultation with
			 the Chairperson of the Committee on Natural Resources of the House of
			 Representatives; and
						(E)1 shall be
			 appointed by the minority leader of the House of Representatives, in
			 consultation with the Ranking Member of the Committee on Natural Resources of
			 the House of Representatives.
						(2)Requirements
			 for eligibilityEach member of the Commission shall have
			 significant experience and expertise in—
						(A)the Indian
			 country criminal justice system; and
						(B)matters to be
			 studied by the Commission.
						(3)Consultation
			 requiredThe President, the Speaker and minority leader of the
			 House of Representatives, and the majority leader and minority leader of the
			 Senate shall consult before the appointment of members of the Commission under
			 paragraph (1) to achieve, to the maximum extent practicable, fair and equitable
			 representation of various points of view with respect to the matters to be
			 studied by the Commission.
					(4)TermEach
			 member shall be appointed for the life of the Commission.
					(5)Time for
			 initial appointmentsThe appointment of the members of the
			 Commission shall be made not later than 60 days after the date of enactment of
			 this Act.
					(6)VacanciesA
			 vacancy in the Commission shall be filled—
						(A)in the same
			 manner in which the original appointment was made; and
						(B)not later than 60
			 days after the date on which the vacancy occurred.
						(c)Operation
					(1)ChairpersonNot
			 later than 15 days after the date on which all members of the Commission have
			 been appointed, the Commission shall select 1 member to serve as Chairperson of
			 the Commission.
					(2)Meetings
						(A)In
			 generalThe Commission shall meet at the call of the
			 Chairperson.
						(B)Initial
			 meetingThe initial meeting shall take place not later than 30
			 days after the date described in paragraph (1).
						(3)QuorumA
			 majority of the members of the Commission shall constitute a quorum, but a
			 lesser number of members may hold hearings.
					(4)RulesThe
			 Commission may establish, by majority vote, any rules for the conduct of
			 Commission business, in accordance with this Act and other applicable
			 law.
					(d)Comprehensive
			 study of criminal justice system relating to Indian countryThe
			 Commission shall conduct a comprehensive study of law enforcement and criminal
			 justice in tribal communities, including—
					(1)jurisdiction over
			 crimes committed in Indian country and the impact of that jurisdiction
			 on—
						(A)the investigation
			 and prosecution of Indian country crimes; and
						(B)residents of
			 Indian land;
						(2)the tribal jail
			 and Federal prisons systems and the effect of those systems with respect
			 to—
						(A)reducing Indian
			 country crime; and
						(B)rehabilitation of
			 offenders;
						(3)the impact of the
			 Indian Civil Rights Act of 1968 (25 U.S.C. 1301 et seq.) on—
						(A)the authority of
			 Indian tribes; and
						(B)the rights of
			 defendants subject to tribal government authority; and
						(4)a study of such
			 other subjects as the Commission determines relevant to achieve the purposes of
			 the Tribal Law and Order Act of
			 2008.
					(e)RecommendationsTaking
			 into consideration the results of the study under paragraph (1), the Commission
			 shall develop recommendations on necessary modifications and improvements to
			 justice systems at the tribal, Federal, and State levels, including
			 consideration of—
					(1)simplifying
			 jurisdiction in Indian country;
					(2)enhancing the
			 penal authority of tribal courts and exploring alternatives to
			 incarceration;
					(3)the establishment
			 of satellite United States magistrate or district courts in Indian
			 country;
					(4)changes to the
			 tribal jails and Federal prison systems; and
					(5)other issues
			 that, as determined by the Commission, would reduce violent crime in Indian
			 country.
					(f)ReportNot
			 later than 2 years after the date of enactment of this Act, the Commission
			 shall submit to the President and Congress a report that contains—
					(1)a detailed
			 statement of the findings and conclusions of the Commission; and
					(2)the
			 recommendations of the Commission for such legislative and administrative
			 actions as the Commission considers to be appropriate.
					(g)Powers
					(1)Hearings
						(A)In
			 generalThe Commission may hold such hearings, meet and act at
			 such times and places, take such testimony, and receive such evidence as the
			 Commission considers to be advisable to carry out the duties of the Commission
			 under this section.
						(B)Public
			 requirementThe hearings of the Commission under this paragraph
			 shall be open to the public.
						(2)Witness
			 expenses
						(A)In
			 generalA witness requested to appear before the Commission shall
			 be paid the same fees as are paid to witnesses under section 1821 of title 28,
			 United States Code.
						(B)Per diem and
			 mileageThe per diem and mileage allowance for a witness shall be
			 paid from funds made available to the Commission.
						(3)Information
			 from Federal, tribal, and State agencies
						(A)In
			 generalThe Commission may secure directly from a Federal agency
			 such information as the Commission considers to be necessary to carry out this
			 section.
						(B)Tribal and
			 State agenciesThe Commission may request the head of any tribal
			 or State agency to provide to the Commission such information as the Commission
			 considers to be necessary to carry out this section.
						(4)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as other agencies of the Federal
			 Government.
					(5)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property.
					(h)Commission
			 personnel matters
					(1)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
					(2)Detail of
			 Federal employeesOn the affirmative vote of
			 2/3 of the members of the Commission and the approval of
			 the appropriate Federal agency head, an employee of the Federal Government may
			 be detailed to the Commission without reimbursement, and such detail shall be
			 without interruption or loss of civil service status, benefits, or
			 privileges.
					(3)Procurement of
			 temporary and intermittent servicesOn request of the Commission,
			 the Attorney General and Secretary shall provide to the Commission reasonable
			 and appropriate office space, supplies, and administrative assistance.
					(i)Contracts for
			 research
					(1)Researchers and
			 experts
						(A)In
			 generalOn an affirmative vote of 2/3 of the
			 members of the Commission, the Commission may select nongovernmental
			 researchers and experts to assist the Commission in carrying out the duties of
			 the Commission under this section.
						(B)National
			 Institute of JusticeThe National Institute of Justice may enter
			 into a contract with the researchers and experts selected by the Commission
			 under subparagraph (A) to provide funding in exchange for the services of the
			 researchers and experts.
						(2)Other
			 organizationsNothing in this subsection limits the ability of
			 the Commission to enter into contracts with any other entity or organization to
			 carry out research necessary to carry out the duties of the Commission under
			 this section.
					(j)Tribal Advisory
			 Committee
					(1)EstablishmentThe
			 Commission shall establish a committee, to be known as the Tribal
			 Advisory Committee.
					(2)Membership
						(A)CompositionThe
			 Tribal Advisory Committee shall consist of 2 representatives of Indian tribes
			 from each region of the Bureau of Indian Affairs.
						(B)QualificationsEach
			 member of the Tribal Advisory Committee shall have experience relating
			 to—
							(i)justice
			 systems;
							(ii)crime
			 prevention; or
							(iii)victim
			 services.
							(3)DutiesThe
			 Tribal Advisory Committee shall—
						(A)serve as an
			 advisory body to the Commission; and
						(B)provide to the
			 Commission advice and recommendations, submit materials, documents, testimony,
			 and such other information as the Commission determines to be necessary to
			 carry out the duties of the Commission under this section.
						(k)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this section, to remain available until
			 expended.
				(l)Termination of
			 commissionThe Commission shall terminate 90 days after the date
			 on which the Commission submits the report of the Commission under subsection
			 (c)(3).
				(m)Nonapplicability
			 of FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to the Commission.
				IVTribal justice
			 systems
			401.Indian alcohol
			 and substance abuse
				(a)Correction of
			 references
					(1)Inter-departmental
			 memorandum of agreementSection 4205 of the Indian Alcohol and
			 Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2411) is
			 amended—
						(A)in subsection
			 (a)—
							(i)in
			 the matter preceding paragraph (1)—
								(I)by striking
			 the date of enactment of this subtitle and inserting the
			 date of enactment of the Tribal Law and Order
			 Act of 2008; and
								(II)by inserting
			 , the Attorney General, after Secretary of the
			 Interior;
								(ii)in
			 paragraph (2)(A), by inserting , Bureau of Justice Assistance, Substance
			 Abuse and Mental Health Services Administration, after Bureau of
			 Indian Affairs,;
							(iii)in paragraph
			 (4), by inserting , Department of Justice, Substance Abuse and Mental
			 Health Services Administration, after Bureau of Indian
			 Affairs;
							(iv)in
			 paragraph (5), by inserting , Department of Justice, Substance Abuse and
			 Mental Health Services Administration, after Bureau of Indian
			 Affairs; and
							(v)in
			 paragraph (7), by inserting , the Attorney General, after
			 Secretary of the Interior;
							(B)in subsection
			 (c), by inserting , the Attorney General, after Secretary
			 of the Interior; and
						(C)in subsection
			 (d), by striking the date of enactment of this subtitle and
			 inserting the date of enactment of the Tribal Law and Order Act of
			 2008.
						(2)Tribal action
			 plansSection 4206 of the Indian Alcohol and Substance Abuse
			 Prevention and Treatment Act of 1986 (25 U.S.C. 2412) is amended—
						(A)in subsection
			 (b), in the first sentence, by inserting , the Bureau of Justice
			 Assistance, the Substance Abuse and Mental Health Services
			 Administration, before and the Indian Health Service service
			 unit;
						(B)in subsection
			 (c)(1)(A)(i), by inserting , the Bureau of Justice Assistance, the
			 Substance Abuse and Mental Health Services Administration, before
			 and the Indian Health Service service unit;
						(C)in subsection
			 (d)(2), by striking fiscal year 1993 and such sums as are necessary for
			 each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000
			 and inserting the period of fiscal years 2009 through
			 2013;
						(D)in subsection
			 (e), in the first sentence, by inserting , the Attorney General,
			 after the Secretary of the Interior; and
						(E)in subsection
			 (f)(3), by striking fiscal year 1993 and such sums as are necessary for
			 each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000
			 and inserting the period of fiscal years 2009 through
			 2013.
						(3)Departmental
			 responsibilitySection 4207 of the Indian Alcohol and Substance
			 Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2413) is amended—
						(A)in subsection
			 (a), by inserting , the Attorney General after Bureau of
			 Indian Affairs;
						(B)in subsection
			 (b)—
							(i)by
			 striking paragraph (1) and inserting the following:
								
									(1)Establishment
										(A)In
				generalTo improve coordination among the Federal agencies and
				departments carrying out this subtitle, there is established within the
				Substance Abuse and Mental Health Services Administration an office, to be
				known as the Office of Indian Alcohol and Substance Abuse
				(referred to in this section as the Office).
										(B)DirectorThe
				director of the Office shall be appointed by the Director of the Substance
				Abuse and Mental Health Services Administration—
											(i)on a permanent
				basis; and
											(ii)at a grade of
				not less than GS–15 of the General
				Schedule.
											;
							(ii)in
			 paragraph (2)—
								(I)by striking
			 (2) In addition and inserting the following:
									
										(2)Responsibilities
				of OfficeIn
				addition
										;
								(II)by striking
			 subparagraph (A) and inserting the following:
									
										(A)coordinating with
				other agencies to monitor the performance and compliance of the relevant
				Federal programs in achieving the goals and purposes of this subtitle and the
				Memorandum of Agreement entered into under section
				4205;
										;
								(III)in subparagraph
			 (B)—
									(aa)by
			 striking within the Bureau of Indian Affairs; and
									(bb)by
			 striking the period at the end and inserting ; and; and
									(IV)by adding at the
			 end the following:
									
										(C)not later than 1
				year after the date of enactment of the Tribal Law and Order Act of 2008,
				developing, in coordination and consultation with tribal governments, a
				framework for interagency and tribal coordination that—
											(i)establish the
				goals and other desired outcomes of this Act;
											(ii)prioritizes
				outcomes that are aligned with the purposes of affected agencies;
											(iii)provides
				guidelines for resource and information sharing;
											(iv)provides
				technical assistance to the affected agencies to establish effective and
				permanent interagency communication and coordination; and
											(v)determines
				whether collaboration is feasible, cost-effective, and within agency
				capability.
											;
				and
								(iii)by striking
			 paragraph (3) and inserting the following:
								
									(3)Appointment of
				employeesThe Director of the Substance Abuse and Mental Health
				Services Administration shall appoint such employees to work in the Office, and
				shall provide such funding, services, and equipment, as may be necessary to
				enable the Office to carry out the responsibilities under this
				subsection.
									;
				and
							(C)in subsection
			 (c)—
							(i)by
			 striking of Alcohol and Substance Abuse each place it
			 appears;
							(ii)in
			 paragraph (1), in the second sentence, by striking The Assistant
			 Secretary of the Interior for Indian Affairs and inserting The
			 Director of the Substance Abuse and Mental Health Services
			 Administration; and
							(iii)in paragraph
			 (3)—
								(I)in the matter
			 preceding subparagraph (A), by striking Youth and inserting
			 youth; and
								(II)by striking
			 programs of the Bureau of Indian Affairs and inserting
			 the applicable Federal programs.
								(4)Review of
			 programsSection 4208a(a) of the Indian Alcohol and Substance
			 Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2414a(a)) is amended in
			 the matter preceding paragraph (1) by inserting , the Attorney
			 General, after the Secretary of the Interior.
					(5)Federal
			 facilities, property, and equipmentSection 4209 of the Indian
			 Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C.
			 2415) is amended—
						(A)in subsection
			 (a), by inserting , the Attorney General, after the
			 Secretary of the Interior;
						(B)in subsection
			 (b)—
							(i)in
			 the first sentence, by inserting , the Attorney General, after
			 the Secretary of the Interior;
							(ii)in
			 the second sentence, by inserting , nor the Attorney General,
			 after the Secretary of the Interior; and
							(iii)in the third
			 sentence, by inserting , the Department of Justice, after
			 the Department of the Interior; and
							(C)in subsection
			 (c)(1), by inserting , the Attorney General, after the
			 Secretary of the Interior.
						(6)NewsletterSection
			 4210 of the Indian Alcohol and Substance Abuse Prevention and Treatment Act of
			 1986 (25 U.S.C. 2416) is amended—
						(A)in subsection
			 (a), in the first sentence, by inserting , the Attorney General,
			 after the Secretary of the Interior; and
						(B)in subsection
			 (b), by striking fiscal year 1993 and such sums as may be necessary for
			 each of the fiscal years 1994, 1995, 1996, 1997, 1998, 1999, and 2000
			 and inserting the period of fiscal years 2009 through
			 2013.
						(7)ReviewSection
			 4211(a) of the Indian Alcohol and Substance Abuse Prevention and Treatment Act
			 of 1986 (25 U.S.C. 2431(a)) is amended in the matter preceding paragraph (1) by
			 inserting , the Attorney General, after the Secretary of
			 the Interior.
					(b)Indian
			 education programsSection 4212 of the Indian Alcohol and
			 Substance Abuse Prevention Act of 1986 (25 U.S.C. 2432) is amended by striking
			 subsection (a) and inserting the following:
					
						(a)Pilot
				programs
							(1)In
				generalThe Assistant Secretary for Indian Affairs shall develop
				and implement pilot programs in selected schools funded by the Bureau of Indian
				Affairs (subject to the approval of the local school board or contract school
				board) to determine the effectiveness of summer youth programs in advancing the
				purposes and goals of this Act.
							(2)CostsThe
				Assistant Secretary shall defray all costs associated with the actual operation
				and support of the pilot program in a school from funds appropriated to carry
				out this subsection.
							(3)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out the pilot programs under this subsection such sums as are necessary
				for each of fiscal years 2009 through
				2013.
							.
				(c)Emergency
			 sheltersSection 4213(e) of the Indian Alcohol and Substance
			 Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2433(e)) is
			 amended—
					(1)in paragraph (1),
			 by striking as may be necessary and all that follows through the
			 end of the paragraph and inserting as are necessary for each of fiscal
			 years 2009 through 2013.;
					(2)in paragraph (2),
			 by striking $7,000,000 and all that follows through the end of
			 the paragraph and inserting $10,000,000 for each of fiscal years 2009
			 through 2013.; and
					(3)by indenting
			 paragraphs (4) and (5) appropriately.
					(d)Review of
			 programsSection 4215(a) of the Indian Alcohol and Substance
			 Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2441(a)) is amended by
			 inserting , the Attorney General, after the Secretary of
			 the Interior.
				(e)Illegal
			 narcotics trafficking; source eradicationSection 4216 of the
			 Indian Alcohol and Substance Abuse Prevention and Treatment Act of 1986 (25
			 U.S.C. 2442) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (A), by striking the comma at the end and inserting a
			 semicolon;
							(ii)in
			 subparagraph (B), by striking , and at the end and inserting a
			 semicolon;
							(iii)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
							(iv)by
			 adding at the end the following:
								
									(D)the Blackfeet
				Nation of Montana for the investigation and control of illegal narcotics
				traffic on the Blackfeet Indian Reservation along the border with
				Canada.
									;
							(B)in paragraph (2),
			 by striking United States Custom Service and inserting
			 United States Customs and Border Protection; and
						(C)by striking
			 paragraph (3) and inserting the following:
							
								(3)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection such sums as are necessary for each of fiscal years
				2009 through 2013.
								;
				and
						(2)in subsection
			 (b)(2), by striking as may be necessary and all that follows
			 through the end of the paragraph and inserting as are necessary for each
			 of fiscal years 2009 through 2013..
					(f)Law enforcement
			 and judicial trainingSection 4218 of the Indian Alcohol and
			 Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2451) is
			 amended—
					(1)by striking
			 subsection (a) and inserting the following:
						
							(a)Training
				programs
								(1)In
				generalThe Secretary of the Interior, in coordination with the
				Attorney General, the Administrator of the Drug Enforcement Administration, and
				the Director of the Federal Bureau of Investigation, shall ensure, through the
				establishment of a new training program or by supplementing existing training
				programs, that all Bureau of Indian Affairs and tribal law enforcement and
				judicial personnel have access to training regarding—
									(A)the investigation
				and prosecution of offenses relating to illegal narcotics; and
									(B)alcohol and
				substance abuse prevention and treatment.
									(2)Youth-related
				trainingAny training provided to Bureau of Indian Affairs or
				tribal law enforcement or judicial personnel under paragraph (1) shall include
				training in issues relating to youth alcohol and substance abuse prevention and
				treatment.
								;
				and
					(2)in subsection
			 (b), by striking as may be necessary and all that follows
			 through the end of the subsection and inserting as are necessary for
			 each of fiscal years 2009 through 2013..
					(g)Juvenile
			 detention centersSection 4220(b) of the Indian Alcohol and
			 Substance Abuse Prevention and Treatment Act of 1986 (25 U.S.C. 2453(b)) is
			 amended—
					(1)by striking
			 such sums as may be necessary for each of the fiscal years 1994, 1995,
			 1996, 1997, 1998, 1999, and 2000 each place it appears and inserting
			 such sums as are necessary for each of fiscal years 2009 through
			 2013; and
					(2)by indenting
			 paragraph (2) appropriately.
					402.Indian tribal
			 justice; technical and legal assistance
				(a)Indian tribal
			 justiceSection 201 of the Indian Tribal Justice Act (25 U.S.C.
			 3621) is amended—
					(1)in subsection
			 (a)—
						(A)by striking
			 the provisions of sections 101 and 102 of this Act and inserting
			 sections 101 and 102; and
						(B)by striking
			 the fiscal years 2000 through 2007 and inserting fiscal
			 years 2009 through 2013;
						(2)in subsection
			 (b)—
						(A)by striking
			 the provisions of section 103 of this Act and inserting
			 section 103; and
						(B)by striking
			 the fiscal years 2000 through 2007 and inserting fiscal
			 years 2009 through 2013;
						(3)in subsection
			 (c), by striking the fiscal years 2000 through 2007 and
			 inserting fiscal years 2009 through 2013; and
					(4)in subsection
			 (d), by striking the fiscal years 2000 through 2007 and
			 inserting fiscal years 2009 through 2013.
					(b)Technical and
			 legal assistanceThe Indian Tribal Justice Technical and Legal
			 Assistance Act of 2000 is amended—
					(1)in section 106
			 (25 U.S.C. 3666), by striking 2000 through 2004 and inserting
			 2009 through 2013; and
					(2)in section 201(d)
			 (25 U.S.C. 3681(d)), by striking 2000 through 2004 and inserting
			 2009 through 2013.
					403.Tribal
			 resources grant programSection 1701 of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796dd) is amended—
				(1)in subsection
			 (b)—
					(A)in each of
			 paragraphs (1) through (4) and (6) through (17), by inserting to
			 after the paragraph designation;
					(B)in paragraph (1),
			 by striking State and and inserting State, tribal,
			 or;
					(C)in paragraphs (9)
			 and (10), by inserting , tribal, after State each
			 place it appears;
					(D)in paragraph
			 (15)—
						(i)by
			 striking a State in and inserting a State or Indian tribe
			 in;
						(ii)by
			 striking the State which and inserting the State or
			 tribal community that; and
						(iii)by striking
			 a State or and inserting a State, tribal,
			 or;
						(E)in paragraph
			 (16), by striking and at the end;
					(F)in paragraph
			 (17), by striking the period at the end and inserting ;
			 and;
					(G)by redesignating
			 paragraphs (6) through (17) as paragraphs (5) through (16), respectively;
			 and
					(H)by adding at the
			 end the following:
						
							(17)to permit tribal
				governments receiving direct law enforcement services from the Bureau of Indian
				Affairs to access the program under this section on behalf of the Bureau for
				use in accordance with paragraphs (1) through
				(16).
							.
					(2)in subsection
			 (g)—
					(A)by striking
			 The portion and inserting the following:
						
							(1)In
				generalThe
				portion
							;
					(B)in the second
			 sentence, by striking In relation and inserting the
			 following:
						
							(2)Certain
				grantsIn relation
							;
				and
					(C)by adding at the
			 end the following:
						
							(3)WaiverIn
				acknowledgment of the Federal nexus and distinct Federal responsibility to
				address and prevent crime in Indian country, for purposes of providing grants
				to Indian tribes under this subsection, the Attorney General shall waive the
				matching funds requirement of this subsection if the Attorney General
				determines that there is a demonstrated financial hardship.
							(4)Use of certain
				fundsIn addition to providing a waiver under paragraph (3), the
				Attorney General shall allow the use of funds appropriated for any agency of an
				Indian tribal government or the Bureau of Indian Affairs to carry out law
				enforcement activities on Indian land to provide the non-Federal share of the
				cost of a program or project under this
				section.
							;
					(3)in subsection
			 (i), by striking The authority and inserting Except as
			 provided in subsection (j), the authority; and
				(4)by adding at the
			 end the following:
					
						(j)Extension of
				program for Indian tribes
							(1)In
				generalNotwithstanding subsection (i) and section 1703, and in
				acknowledgment of the Federal nexus and distinct Federal responsibility to
				address and prevent crime in Indian country, the Attorney General may provide
				grants under this section to Indian tribal governments, for fiscal year 2009
				and any fiscal year thereafter, for such period as the Attorney General
				determines to be appropriate to assist the Indian tribal governments in
				carrying out the purposes described in subsection (b).
							(2)Priority of
				fundingIn providing grants to Indian tribal governments under
				this subsection, the Attorney General shall take into consideration reservation
				crime rates and tribal law enforcement staffing needs of each Indian tribal
				government.
							(3)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this subsection for each of fiscal years
				2009 through 2013.
							(k)ReportNot
				later than 180 days after the date of enactment of this subsection, the
				Attorney General shall submit to Congress a report describing the extent and
				effectiveness of the Community Oriented Policing (COPS) initiative as applied
				in Indian country, including particular references to—
							(1)the problem of
				intermittent funding;
							(2)the integration
				of COPS personnel with existing law enforcement authorities; and
							(3)an explanation of
				how the practice of community policing and the broken windows theory can most
				effectively be applied in remote tribal
				locations.
							.
				404.Tribal jails
			 program
				(a)In
			 generalSection 20109 of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13709) is amended by striking subsection (a)
			 and inserting the following:
					
						(a)Reservation of
				fundsNotwithstanding any other provision of this part, of
				amounts made available to the Attorney General to carry out programs relating
				to offender incarceration, the Attorney General shall reserve $35,000,000 for
				each of fiscal years 2009 through 2013 to carry out this
				section.
						.
				(b)Regional
			 detention centers
					(1)In
			 generalSection 20109 of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13709) is amended by striking subsection (b)
			 and inserting the following:
						
							(b)Grants to
				indian tribes
								(1)In
				generalFrom the amounts reserved under subsection (a), the
				Attorney General shall provide grants—
									(A)to Indian tribes
				for purposes of—
										(i)construction and
				maintenance of jails on Indian land for the incarceration of offenders subject
				to tribal jurisdiction;
										(ii)entering into
				contracts with private entities to increase the efficiency of the construction
				of tribal jails; and
										(iii)developing and
				implementing alternatives to incarceration in tribal jails; and
										(B)to consortia of
				Indian tribes for purposes of constructing and operating regional detention
				centers on Indian land for long-term incarceration of offenders subject to
				tribal jurisdiction, as the applicable consortium determines to be
				appropriate.
									(2)Priority of
				fundingIn providing grants under this subsection, the Attorney
				General shall take into consideration applicable—
									(A)reservation crime
				rates;
									(B)annual tribal
				court convictions; and
									(C)bed space
				needs.
									.
					(2)Conforming
			 amendmentSection 20109(c) of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13709(c)) is amended by inserting or
			 consortium of Indian tribes, as applicable, after Indian
			 tribe.
					(3)Long-term
			 planSection 20109 of the Violent Crime Control and Law
			 Enforcement Act of 1994 (42 U.S.C. 13709) is amended by adding at the end the
			 following:
						
							(d)Long-term
				planNot later than 1 year after the date of enactment of this
				subsection, the Attorney General, in coordination with the Bureau of Indian
				Affairs and in consultation with tribal leaders, tribal law enforcement
				officers, and tribal corrections officials, shall submit to Congress a
				long-term plan to address incarceration in Indian country, including a
				description of—
								(1)proposed
				activities for construction of detention facilities (including regional
				facilities) on Indian land;
								(2)proposed
				activities for construction of additional Federal detention facilities on
				Indian land;
								(3)proposed
				activities for contracting with State and local detention centers, with tribal
				government approval;
								(4)proposed
				alternatives to incarceration, developed in cooperation with tribal court
				systems; and
								(5)such other
				alternatives as the Attorney General, in coordination with the Bureau of Indian
				Affairs and in consultation with Indian tribes, determines to be
				necessary.
								.
					405.Tribal
			 probation office liaison programTitle II of the Indian Tribal Justice
			 Technical and Legal Assistance Act of 2000 (25 U.S.C. 3681 et seq.) is amended
			 by adding at the end the following:
				
					203.Assistant
				parole and probation officers
						To the
				maximum extent practicable, the Director of the Administrative Office of the
				United States Courts shall appoint individuals residing in Indian country to
				serve as assistant parole or probation officers for purposes of monitoring and
				providing service to Federal prisoners residing in Indian
				country.
						.
			406.Tribal youth
			 program
				(a)Incentive
			 grants for local delinquency prevention programs
					(1)In
			 generalSection 504 of the Juvenile Justice and Delinquency
			 Prevention Act of 1974 (42 U.S.C. 5783) is amended—
						(A)in subsection
			 (a), by inserting , or to Indian tribes under subsection (d)
			 after subsection (b); and
						(B)by adding at the
			 end the following:
							
								(d)Grants for
				tribal delinquency prevention programs
									(1)In
				generalThe Administrator shall make grants under this section,
				on a competitive basis, to eligible Indian tribes or consortia of Indian
				tribes, as described in paragraph (2)—
										(A)to support and
				enhance tribal juvenile justice systems; and
										(B)to encourage
				accountability of Indian tribal governments with respect to juvenile
				delinquency responses and prevention.
										(2)Eligible indian
				tribesTo be eligible to receive a grant under this subsection,
				an Indian tribe or consortium of Indian tribes shall submit to the
				Administrator an application in such form and containing such information as
				the Administrator may require.
									(3)Priority of
				fundingIn providing grants under this subsection, the
				Administrator shall take into consideration, with respect to the reservation
				communities to be served—
										(A)juvenile crime
				rates;
										(B)dropout rates;
				and
										(C)percentages of
				at-risk
				youth.
										.
						(2)Authorization
			 of appropriationsSection 505 of the Juvenile Justice and
			 Delinquency Prevention Act of 1974 (42 U.S.C. 5784) is amended by striking
			 fiscal years 2004, 2005, 2006, 2007, and 2008 and inserting
			 each of fiscal years 2009 through 2013.
					(b)Coordinating
			 council on juvenile justice and delinquency preventionSection
			 206(a)(2) of the Juvenile Justice and Delinquency Prevention Act of 1974 (42
			 U.S.C. 5616(a)(2)) is amended—
					(1)in subparagraph
			 (A), by striking Nine and inserting Ten;
			 and
					(2)in subparagraph
			 (B), by adding at the end the following:
						
							(iv)One member shall
				be appointed by the Chairman of the Committee on Indian Affairs of the Senate,
				in consultation with the Vice Chairman of that
				Committee.
							.
					VIndian country
			 crime data
			501.Tracking of
			 crimes committed in Indian country
				(a)Gang
			 violenceSection 1107 of the Violence Against Women and
			 Department of Justice Reauthorization Act of 2005 (28 U.S.C. 534 note; Public
			 Law 109–162) is amended—
					(1)in subsection
			 (a)—
						(A)by redesignating
			 paragraphs (8) through (12) as paragraphs (9) through (13),
			 respectively;
						(B)by inserting
			 after paragraph (7) the following:
							
								(8)the Office of
				Justice Services of the Bureau of Indian
				Affairs;
								;
						(C)in paragraph (9)
			 (as redesignated by subparagraph (A)), by striking State and
			 inserting tribal, State,; and
						(D)in paragraphs
			 (10) through (12) (as redesignated by subparagraph (A)), by inserting
			 tribal, before State, each place it appears;
			 and
						(2)in subsection
			 (b), by inserting tribal, before State, each
			 place it appears.
					(b)Bureau of
			 justice statisticsSection 302 of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3732) is amended—
					(1)in subsection
			 (c)—
						(A)in paragraph (1),
			 by inserting , Indian tribes, after contracts
			 with;
						(B)in each of
			 paragraphs (3) through (6), by inserting tribal, after
			 State, each place it appears;
						(C)in paragraph (7),
			 by inserting and in Indian country after
			 States;
						(D)in paragraph (9),
			 by striking Federal and State Governments and inserting
			 Federal Government and State and tribal governments;
						(E)in each of
			 paragraphs (10) and (11), by inserting , tribal, after
			 State each place it appears;
						(F)in paragraph
			 (13), by inserting , Indian tribes, after
			 States;
						(G)in paragraph
			 (17)—
							(i)by
			 striking State and local and inserting State, tribal, and
			 local; and
							(ii)by
			 striking State, and local and inserting State, tribal,
			 and local;
							(H)in paragraph
			 (18), by striking State and local and inserting State,
			 tribal, and local;
						(I)in paragraph
			 (19), by inserting and tribal after State each
			 place it appears;
						(J)in paragraph
			 (20), by inserting , tribal, after State;
			 and
						(K)in paragraph
			 (22), by inserting , tribal, after
			 Federal;
						(2)in subsection
			 (d)—
						(A)by redesignating
			 paragraphs (1) through (6) as subparagraphs (A) through (F), respectively, and
			 indenting the subparagraphs appropriately;
						(B)by striking
			 To insure and inserting the following:
							
								(1)In
				generalTo ensure
								;
				and
						(C)by adding at the
			 end the following:
							
								(2)Consultation
				with indian tribesThe Director, acting jointly with the
				Assistant Secretary for Indian Affairs (acting through the Director of the
				Office of Law Enforcement Services) and the Director of the Federal Bureau of
				Investigation, shall work with Indian tribes and tribal law enforcement
				agencies to establish and implement such tribal data collection systems as the
				Director determines to be necessary to achieve the purposes of this
				section.
								;
						(3)in subsection
			 (e), by striking subsection (d)(3) and inserting
			 subsection (d)(1)(C);
					(4)in subsection
			 (f)—
						(A)in the subsection
			 heading, by inserting , Tribal, after State;
			 and
						(B)by inserting
			 , tribal, after State; and
						(5)by adding at the
			 end the following:
						
							(g)Report to
				Congress on crimes in indian countryNot later than 1 year after
				the date of enactment of this subsection, and annually thereafter, the Director
				shall submit to Congress a report describing the data collected and analyzed
				under this section relating to crimes in Indian
				country.
							.
					502.Grants to
			 improve tribal data collection systemsSection 3 of the Indian Law Enforcement
			 Reform Act (25 U.S.C. 2802) is amended by adding at the end the
			 following:
				
					(f)Grants To
				improve tribal data collection systems
						(1)Grant
				programThe Secretary, acting through the Director of the Office
				of Justice Services of the Bureau and in coordination with the Attorney
				General, shall establish a program under which the Secretary shall provide
				grants to Indian tribes for activities to ensure uniformity in the collection
				and analysis of data relating to crime in Indian country.
						(2)RegulationsThe
				Secretary, acting through the Director of the Office of Justice Services of the
				Bureau, in consultation with tribal governments and tribal justice officials,
				shall promulgate such regulations as are necessary to carry out the grant
				program under this
				subsection.
						.
			503.Criminal
			 history record improvement programSection 1301(a) of the Omnibus Crime Control
			 and Safe Streets Act of 1968 (42 U.S.C. 3796h(a)) is amended by inserting
			 , tribal, after State.
			VIDomestic
			 violence and sexual assault prosecution and prevention
			601.Prisoner
			 release and reentrySection
			 4042 of title 18, United States Code, is amended—
				(1)in subsection
			 (a)(4), by inserting , tribal, after
			 State;
				(2)in subsection
			 (b)(1), in the first sentence, by striking officer of the State and of
			 the local jurisdiction and inserting officers of each State,
			 tribal, and local jurisdiction; and
				(3)in subsection
			 (c)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (A), by striking officer of the State and of the local
			 jurisdiction and inserting officers of each State, tribal, and
			 local jurisdiction; and
						(ii)in
			 subparagraph (B), by inserting , tribal, after
			 State each place it appears; and
						(B)in paragraph
			 (2)—
						(i)by
			 striking (2) Notice and inserting the following:
							
								(2)Requirements
									(A)In
				generalA
				notice
									;
						(ii)in
			 the second sentence, by striking For a person who is released
			 and inserting the following:
							
								(B)Released
				personsFor a person who is
				released
								;
						(iii)in the third
			 sentence, by striking For a person who is sentenced and
			 inserting the following:
							
								(C)Persons on
				probationFor a person who is
				sentenced
								;
						(iv)in
			 the fourth sentence, by striking Notice concerning and inserting
			 the following:
							
								(D)Released
				persons required to register
									(i)In
				generalA notice
				concerning
									;
				and
						(v)in
			 subparagraph (D) (as designated by clause (iv)), by adding at the end the
			 following:
							
								(ii)Persons
				residing in Indian countryFor a person described in paragraph
				(3) the expected place of residence of whom is potentially located in Indian
				country, the Director of the Bureau of Prisons or the Director of the
				Administrative Office of the United States Courts, as appropriate,
				shall—
									(I)make all
				reasonable and necessary efforts to determine whether the residence of the
				person is located in Indian country; and
									(II)ensure that the
				person is registered with the law enforcement office of each appropriate
				jurisdiction before release from Federal
				custody.
									.
						602.Domestic and
			 sexual violent offense trainingSection 3(c)(9) of the Indian Law
			 Enforcement Reform Act (25 U.S.C. 2802(c)(9)) (as amended by section 101(a)(2))
			 is amended by inserting before the semicolon at the end the following: ,
			 including training to properly interview victims of domestic and sexual
			 violence and to collect, preserve, and present evidence to Federal and tribal
			 prosecutors to increase the conviction rate for domestic and sexual violence
			 offenses for purposes of addressing and preventing domestic and sexual violent
			 offenses.
			603.Testimony by
			 Federal employees in cases of rape and sexual assaultThe Indian Law Enforcement Reform Act (25
			 U.S.C. 2801 et seq.) is amended by adding at the end the following:
				
					11.Testimony by
				Federal employees in cases of rape and sexual assault
						(a)Approval of
				employee testimonyThe Director of the Office of Justice Services
				or the Director of the Indian Health Service, as appropriate (referred to in
				this section as the Director concerned), shall approve or
				disapprove, in writing, any request or subpoena for a law enforcement officer,
				sexual assault nurse examiner, or other employee under the supervision of the
				Director concerned to provide testimony in a deposition, trial, or other
				similar proceeding regarding information obtained in carrying out the official
				duties of the employee.
						(b)RequirementThe
				Director concerned shall approve a request or subpoena under subsection (a) if
				the request or subpoena does not violate the policy of the Department of the
				Interior to maintain strict impartiality with respect to private causes of
				action.
						(c)TreatmentIf
				the Director concerned fails to approve or disapprove a request or subpoena by
				the date that is 30 days after the date of receipt of the request or subpoena,
				the request or subpoena shall be considered to be approved for purposes of this
				section.
						.
			604.Coordination
			 of Federal agenciesThe Indian
			 Law Enforcement Reform Act (25 U.S.C. 2801 et seq.) (as amended by section 603)
			 is amended by adding at the end the following:
				
					12.Coordination of
				Federal agencies
						(a)In
				generalThe Secretary, in coordination with the Attorney General,
				Federal and tribal law enforcement agencies, the Indian Health Service, and
				domestic violence or sexual assault victim organizations, shall develop
				appropriate victim services and victim advocate training programs—
							(1)to improve
				domestic violence or sexual abuse responses;
							(2)to improve
				forensic examinations and collection;
							(3)to identify
				problems or obstacles in the prosecution of domestic violence or sexual abuse;
				and
							(4)to meet other
				needs or carry out other activities required to prevent, treat, and improve
				prosecutions of domestic violence and sexual abuse.
							(b)ReportNot
				later than 2 years after the date of enactment of this section, the Secretary
				shall submit to the Committee on Indian Affairs of the Senate and the Committee
				on Natural Resources of the House of Representatives a report that describes,
				with respect to the matters described in subsection (a), the improvements made
				and needed, problems or obstacles identified, and costs necessary to address
				the problems or obstacles, and any other recommendations that the Secretary
				determines to be
				appropriate.
						.
			605.Sexual assault
			 protocolTitle VIII of the
			 Indian Health Care Improvement Act is amended by inserting after section 802
			 (25 U.S.C. 1672) the following:
				
					803.Policies and
				protocolThe Director of
				Service, in coordination with the Director of the Office on Violence Against
				Women of the Department of Justice, in consultation with Indian Tribes and
				Tribal Organizations, and in conference with Urban Indian Organizations, shall
				develop standardized sexual assault policies and protocol for the facilities of
				the Service, based on similar protocol that has been established by the
				Department of
				Justice.
					.
			
